﻿On behalf of my delegation and on my own behalf, I should like first to extend our warm and sincere congratulations to Mr. Lusaka for his well-deserved election as President of the General Assembly at this thirty-ninth session. His predecessor, Mr. Illueca, of Panama, deserves high praise for the dedication and skill with which he directed the affairs of the thirty-eighth session and we also wish to express our appreciation to him for his achievements.
297.	I also wish to extend my congratulations to the delegation of Brunei Darussalam on its admission as the 159th State Member of the United Nations.
298.	The year that has passed has seen the Secretary-General once again employ his renowned diplomatic skills and his good offices to strengthen the role of the United Nations in international affairs. We pay a heartfelt tribute to him for his valuable efforts.
299.	On the other hand, there must be grave concern over the lack of progress towards the solution of certain other political problems, whether they are of long-standing or of more recent origin. The continued increase in, and escalation of, regional conflicts is particularly troubling. The world community can ill afford the consequences of tension and conflict in the Horn of Africa, in Afghanistan, in Kampuchea, the Arabian Gulf and elsewhere, while it is still far from achieving a just and lasting settlement in the Middle East, the elimination of apartheid and all forms of colonialism in Africa, the peaceful resolution of the Cyprus and other issues and, above all, the halting of the suicidal nuclear-arms race.
300. There should be wide recognition by all States and groups of States that new destabilizing political problems which increase human misery and threaten regional and international peace and security can be of benefit to no one in our interdependent world. Strong and renewed efforts should be made to resolve long-standing disputes and those of more recent origin before they, too, become fixtures on the international scene.
301. It is our earnest hope that efforts at mediation will soon bring to an end the tragic conflict between Iraq and Iran—two non-aligned neighbouring States. That fratricidal war continues to exact a terrible toll in human lives and wasted material resources. Neither State can hope to profit from a continuation of the fighting. We appeal to Iraq and Iran alike to respond positively to proposals and appeals for negotiations which can lead to lasting peace in the region.
302.	My Government also hopes that the world community will intensify its efforts to bring about the withdrawal of all foreign forces from Afghanistan and from Democratic Kampuchea. The military occupation of Afghanistan and of Democratic Kampuchea have had strikingly similar consequences. Large-scale armed interventions in the internal affairs of neighbouring States have inevitably given rise to protracted and bloody civil wars, to the disruption of development plans and national life, to disastrous refugee flows and to the heightening of regional and international tensions. Certainly, they have added greatly to the sum total of human misery in the modem world.
303.	In our own region, the Horn of Africa, tension, conflict and human suffering remain endemic as a result of foreign militant intervention, military aggression, the violation of basic human rights and the harsh denial of the right to self-determination and independence for colonized people—all with the gravest consequences for Somalia.
304.	The central destabilizing factor in our region's turmoil is the continued denial by the Ethiopian empire-State of the right to self-determination to colonized people still languishing under its rule. The territories in the Horn of Africa acquired by European colonizers during the nineteenth century have all long since gained their independence in accordance with the provisions of General Assembly resolution 1514 (XV). Ironically, the people of territories acquired by Ethiopia at the same time or later and with the collusion of the European Powers are still struggling for their inalienable rights.
305.	It was to suppress the liberation struggles waged by the peoples of Western Somalia, Eritrea, Tigre and other areas that the Ethiopian regime called in the forces of a super-Power and its surrogates, making the Horn of Africa once again a focus for super-Power rivalry. Policies of extreme repression, even genocide, are enforced, causing the mass exodus of refugees from the occupied territories into Somalia and other countries in the area.
306.	As the world community is already well aware, Somalia continues to be gravely affected by the overwhelming burden occasioned by so many refugees. Thousands are in camps and settlements, and perhaps an equal number eke out a living in the countryside and towns. It has been truly stated that every family supports its refugees; nor does there seem to be any end to this human tragedy; substantial new flows have been reported this very month.
307.	My Government is, of course, particularly grateful that the international community, at the Second International Conference on Assistance to Refugees in Africa, held at Geneva from 9 to 11 July 1984, and bilaterally, has recognized the intolerable burden that massive refugee flows place on weak and fragile infrastructures in the least developed countries. The principle of burden-sharing is to be implemented to some extent through the support of specific projects, but periodic and often severe shortages of fuel and balanced foodstuffs still occur. The day-to-day sustenance of so vast a refugee population is an enormous problem. In truth, the whole situation has been allowed to go on far too long. As we concentrate, in line with our undoubted humanitarian duty, on the alleviation of the problems of today's refugees, we must never forget that those problems are but a symptom of the most  serious underlying issues: persistent colonialism, racism, genocide and drought. It is they that are the real problems: refugees flee from persecution and oppressive policies which a just world should declare unacceptable, and from deteriorating environmental conditions which are not invariably beyond the possibility of amelioration.
308.	It is the hope of the Somali Government that the necessary political climate will be created which will encourage voluntary repatriation. This hope remains unfulfilled, since repressive policies continue to be enforced in Ethiopia. The continued arrival of refugees in Somalia attests to this fact. Furthermore, the claim of the Ethiopian regime that there have been substantial numbers of refugees returning for whose rehabilitation it needs international assistance is without substance. International workers in the field have seen at first hand the unwillingness of the vast majority of refugees to return to their homelands until their safety and their basic human rights can be guaranteed.
309.	The refugee problem is not the only one suffered by Somalia as a result of Ethiopia's imperialist policies. Over the past two years, the Ethiopian Army, made bold by the support of surrogate forces, has repeatedly launched military aggression by land and air against our country. Somali territory has been invaded, townships captured and occupied and hundreds of innocent people killed—including recently 36 children whose school was destroyed in a wanton and barbarous air attack on the town of Borama and a nearby refugee camp on 30 January of this year.
310.	Even today, Ethiopian forces are still occupying two portions of Somalia's territory, and an insidious policy of destabilization is being actively pursued in a vain attempt to undermine the sovereignty, integrity and national independence of my country. We call once again on all Member States to condemn the Ethiopian regime for its acts of aggression and to demand that it withdraw its forces from Somalia's territory and end its unwarranted attacks. Moreover, let me state clearly that no peace can be achieved in the region unless the Ethiopian regime totally and unconditionally withdraws its forces from Somali territory and also guarantees to the colonized people of Western Somalia and Eritrea their inalienable right to justice and self-determination. For its part, Somalia will continue to deploy all possible efforts to bring about the peaceful resolution of the problems in the region.
311.	The persistence of southern African problems on the Assembly's agenda signifies one of the most serious failures of the United Nations. Although external details may change, the core of these problems continues to be South Africa's racist and colonial policies, which have given grave cause for concern since the earliest days of the United Nations.
312.	In our view, the United Nations must continue to insist on the isolation of the South African regime until it puts an end to the crime of apartheid and truly represents the people. It must recognize the legitimacy of liberation struggles against and against the illegal occupation of Namibia. Security Council resolution 435 (1978) remains the only valid and legal basis for Namibia's independence, and its implementation should be vigorously pursued in the General Assembly and the Security Council.
313.	The most recent flare-up of conflict in the Middle East has subsided for the moment, but, as elsewhere, unless the root causes of such conflicts are removed, the area will continue to suffer from violence and bloodshed. Nor can there be any permanent and just peace in the region while Israel remains in illegal occupation of Lebanese, Palestinian and other Arab territories, while it persists in illegal settlement and annexationist policies and while the Palestinian people are denied their inalienable right to self-determination.
314.	We believe that the General Assembly must continue its support for recognition of the rights of the Palestinian people and must demand Israel's withdrawal from Lebanon and from all other occupied Arab territories, including the Holy City of Jerusalem, in accordance with the relevant resolutions of the Security Council. The time has surely come for concrete global actions aimed at bringing about a comprehensive settlement of Middle East problems.
315.	A new and balanced initiative is likewise urgently needed in the case of Cyprus, where differences of long standing are rapidly becoming irreconcilable.
316.	I turn now to the international economic situation, which is as significant for peace and progress as any political question on the Assembly's agenda. Regrettably, the deadlock in the dialogue between countries of the North and the South remains unbroken. This situation represents the blunting of an important purpose of the United Nations—namely, the solution through international co-operation of international problems of an economic, social, cultural and humanitarian nature.
317.	While deadlock continues, developing countries are reeling under the impact of closely related economic forces which are beyond their control. High interest rates, increasing debt burdens, rising protectionism, declining export earnings and low levels of development assistance severely affect even the more prosperous developing countries, but they can reduce least developed nations to most desperate straits.
318.	The adverse effects of the current international economic situation are most apparent in Africa—the continent with the greatest number of least developed countries. The widespread return in recent years of catastrophic drought conditions and other factors, including the presence of large refugee populations, have dealt additional cruel blows to economies already weakened by external forces.
319.	The Secretary-General has launched a most timely initiative in calling the attention of the world community to the critical economic situation in Africa. We congratulate him on this initiative and welcome the emphasis he has placed on Africa's special needs. Indeed, the extent and gravity of the crisis in Africa must not be underestimated. The problems of our continent, translated into human terms, could mean the disintegration of the social and economic fabric of many African societies. !t could spell hunger, malnutrition and untimely death for millions in the years ahead. Africa today stands in need of massive assistance to combat drought and desertification more widespread and devastating than in the two previous decades, when they took hundreds of thousands of lives and displaced mil-lions of people. Today, food aid for the starving is an immediate, primary need, but more fundamental approaches must also be set in motion. In many cases infrastructures must be strengthened before relief and development projects can be implemented.
320.	The Lagos Plan of Action for the Implementation of the Monrovia Strategy for the Economic Development of Africa makes it clear that African States are quite prepared to accept primary responsibility for their own development. We understand well the need for integrated national policies and for closer economic and technical co-operation with each other. We know that agriculture must be high on our list of priorities so that food sufficiency can be attained.
321.	We appeal to the developed countries to recognize that the interdependence of North and South is an inescapable reality. The easing of debt burdens, the promotion of just and stable commodity prices and the roll-back of protectionism are fundamental remedies to restore the health of African and other third-world economies. Significant infusions of international economic assistance remain of vital importance for tiding African States over the present crisis and for giving us the boost we need to put us firmly on the road to economic recovery, stability and true independence.
322.	Without doubt, there is no issue on the agenda of the General Assembly that is as pressing and as important as disarmament, in particular nuclear disarmament.
323.	If the world survives the nuclear age, future generations studying our history may well ask how we were able to plan, to build and to organize our affairs at local, national and international levels while living under the threatening shadow of opposing systems of nuclear weapons. They may well ponder the priorities of an age when unimaginable sums were spent on the production and refinement of weapons capable of global destruction while millions of human beings suffered the deprivation and indignities of abject poverty. The consequences of the nuclear-arms race and of the arms race in sophisticated conventional weapons are evident in every aspect of world affairs. We see their effects in world inflation, in the widening gap between rich and poor countries and in regional tensions, which have increased under the pressures of super-Power confrontations.
324.	It is clear that a new resolve is needed on every front—political, humanitarian and technical—to work for the attainment of the goal of disarmament. Sanity and common sense call for a comprehensive test-ban treaty and, as a further step, a freeze in the production, testing and stockpiling of nuclear weapons. Nor should a supposedly advanced civilization have any place for chemical weapons; they should be totally prohibited without further delay.
325.	The difficulty of containing the quantity and destructive capacity of existing nuclear weapons points to the folly of extending the nuclear-arms race to space. We hope that negotiations for the banning of space weapons along with other weapons of mass destruction will soon be undertaken. My Government has always welcomed initiatives such as the establishment of nuclear-weapon-free zones, which can make a valuable contribution to general and complete disarmament. As an Indian Ocean State, for example, we strongly support the principles that underlie the Declaration of the Indian Ocean as a Zone of Peace.
326.	We appeal once more to the nuclear Powers to work with urgency to remove the nuclear threat and to allow the world's people to plan and build a future of hope, security and peace.
327.	Finally, the annual session of the General Assembly provides both large and small Member States with an opportunity for renewed dedication to the purposes and principles of the Charter of the United Nations. Clearly we must all find the political will to work for the solution of the many problems that confront us all and endanger world peace and security. We must all contribute to the search for peace and progress.
